Chase, Ch. J.
(a). The court are of opinion that the judgment obtained by Couden’s administrator against Green’s administrator, being reversed, became a mere nullity, and ceased to have any operation or effect from the time of the reversal, and that no inference of law can arise from the judgment.
The court are also of opinion, that the plaintiff cannot recover in this case, unless the defendant’s re-*409iaining the money is contrary to equity and right, That the defendant may resort to any equitable 01 eonscientious defence to repel the claim, of the plain, tiff, and may show the justice of his original claim, and that the plaintiff may show he had not any assets to pay the debt due from A. C. Green to Couden, and is not in law or justice liable to pay the same; and that the account filed in the cause of Couden’s administrator against Green’s administrator, is not mads competent evidence by the confession in the record) the award filed and the rerfdition of the judgment so reversed, if, independent of such circumstance> it is not legal evidence. , 5 5 [ l i i Í
A judgment reversed becomes mere waste paper, and the rights of the party, immediately on the reversal, are restored to the same situation in which they were prior to the pronouncing of the judgment so reversed,
* The defendant excepted. Yerdict and judgment •for the plaintiff for JÜ150 current money, damages, and costs.
The defendant appealed to the Court of Appeals; but the case abated in that court at November term 1804, by the death of the Appellant,

 Done and Sprigg, J, concurred.